Citation Nr: 1435622	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for vertigo, headaches, short term memory loss, and depression resulting from medical care at the Fort Wayne, Indiana VAMC.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Detroit Michigan now has jurisdiction of this file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In his substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled for the hearing in August 2013.  The Veteran, however, contacted VA before the hearing and advised that he could not make the hearing as scheduled.  The Veteran's prior service representative also did not receive the file in time to prepare for the hearing.  The Veteran asked that the hearing be rescheduled for a videoconference hearing.  

The Board finds that as the Veteran has shown good cause for failing to appear for his previously scheduled hearing.  The motion for a new hearing is granted under the provisions of 38 C.F.R. § 20.704.  The Veteran must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via videoconference from the RO, unless otherwise indicated, and notify him of the scheduled hearing at his current address of record, in the order that the request was received. A copy of the notice provided to the Veteran and his current representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



